Title: From George Washington to George Clymer and John Nixon, 14 August 1780
From: Washington, George
To: Clymer, George,Nixon, John


					
						Gentlemen
						Head Quarters Orange town 14th Augt 1780
					
					I have been honored with yours without date—I am much obliged not only by the candid manner in which you have laid before me the State of the Bank, but by your assurances of using every possible exertion to afford a supply of Bread to the Army, as far as your circumstances will admit. Of this although I do not entertain a doubt, I cannot help expressing my apprehensions that we shall be under the necessity of placing our dependance upon you for the principal part of our support in the Article of Flour, at least untill the Crops of Maryland New Jersey and New York are got in and are fit to grind—From this consideration—I shall be glad to be informed, with as much precision as the nature of the case will admit, what quantity of Flour I may depend upon from the Bank, (delivered at the Army at or near this place) from this time to the 1st of October, I shall, by adding this to our other resources, be enabled to form an estimate of the number of Men I may draw together with a probability of finding subsistence for them. For want of this knowledge—I am obliged to keep my force disjointed, by which there is upon the whole a greater consumption, than when an Army is regularly formed, besides a number of inconveniencies and expences attending the keeping up a multiplicity of detached posts. I have the honor to be with very great Respect and Esteem Gentn
				